 

Exhibit 10.25

Execution Version



CONFIDENTIAL





NON-COMPETITION AGREEMENT

Between

RENREN INC.

And

KAIXIN AUTO GROUP

Dated as of April 30, 2019



 



TABLE OF CONTENTS

Page

ARTICLE 1

 

DEFINITIONS

Section 1.1   Defined Terms 2

ARTICLE 2

 

NON-COMPETITION

Section 2.1   Undertaking of the Renren Group 3 Section 2.2   Undertaking of the
Kaixin Group 3

ARTICLE 3

 

NON-SOLICITATION

Section 3.1   Non-Solicitation by Renren 4 Section 3.2   Non-Solicitation by
Kaixin 4

ARTICLE 4

 

MISCELLANEOUS

Section 4.1   Consent of Renren 4 Section 4.2   Consent of Kaixin 4
Section 4.3   Entire Agreement 4 Section 4.4   Governing Law and Jurisdiction 5
Section 4.5   Dispute Resolution 5 Section 4.6   Termination; Amendment 6
Section 4.7   Notices 6 Section 4.8   Counterparts 6 Section 4.9   Binding
Effect; Assignment 6 Section 4.10 Severability 7 Section 4.11 Failure or
Indulgence not Waiver; Specific Performance; Remedies Cumulative 7
Section 4.12 Authority 7 Section 4.13 Interpretation 7





i

 



This Non-Competition Agreement is dated as of April 30, 2019, by and between
Renren Inc., an exempted company with limited liability incorporated under the
laws of the Cayman Islands (“Renren”), and Kaixin Auto Group, an exempted
company with limited liability incorporated under the laws of the Cayman Islands
(“Kaixin”) (each of Renren and Kaixin a “Party” and, together, the “Parties”).

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in Article 1 hereof.

R E C I T A L S

WHEREAS, as of the date hereof, Renren owns 160,000,000 issued and outstanding
Ordinary Shares of Kaixin, representing 100% of total number of Ordinary Shares
of Kaixin on an as-converted basis;

WHEREAS, Renren has historically been engaged in the Kaixin Business through the
Kaixin Group;

WHEREAS, prior to the date hereof, all of the then existing assets and
liabilities in connection with the Kaixin Business have already been transferred
to or assumed by the Kaixin Group;

WHEREAS, Kaixin is primarily in the business of (i) owning and operating car
dealerships in China through its various subsidiaries; (ii) offering value added
services, including insurance, extended warranties and after sales services to
its customers through its various subsidiaries; (iii) developing, maintaining
and operating technologies that support its operating platforms (including a
mobile application used to browse for cars and purchase value added services,
big data analytics for procurement and operational management and an auto
dealership SaaS platform to enhance the management and operations of its car
dealerships through its various subsidiaries; and (iv) provision of financing
channels to customers and other in-network dealers through partnerships with one
or more financial institutions through its various subsidiaries (the “Kaixin
Business”);

WHEREAS, Renren and Kaixin have entered into a share exchange agreement (the
“Exchange Agreement”) with CM Seven Star Acquisition Corp., an exempted company
with limited liability incorporated under the laws of the Cayman Islands (“CM
Seven Star”), dated as of November 2, 2018;

WHEREAS, pursuant to the Exchange Agreement, Renren is to obtain 47,784,300
ordinary shares of CM Seven Star, par value US$0.0001 per share, subject to the
terms and conditions thereof, and CM Seven Star acquired 100% of Ordinary Shares
of Kaixin from Renren; and

WHEREAS, the Parties intend in this Agreement to set forth the principal terms
and conditions with respect to their agreement not to compete with each other or
solicit the employees of each other following the closing of the transactions
contemplated by the Exchange Agreement (the “Closing,” and the date thereof the
“Closing Date”).

1

 



NOW, THEREFORE, in consideration of the mutual agreements, covenants and
provisions contained in this Agreement, the Parties, intending to be legally
bound, agree as follows:



ARTICLE 1

DEFINITIONS

Section 1.1            Defined Terms. The following capitalized terms have the
meanings given to them in this Section 1.1:

“Agreement” means this Non-Competition Agreement, as the same may be amended
from time to time in accordance with the provisions hereof.

“CM Seven Star” has the meaning set forth in the recitals to this Agreement.

“CM Seven Star Proxy Statement” means the proxy statement on Schedule 14A of CM
Seven Star relating to the Exchange Agreement and related transactions, filed
with the Securities Exchange Commission on March 29, 2019.

“Dispute Resolution Commencement Date” as the meaning set forth in Section
5.1(a) of the Master Transaction Agreement.

“Exchange Agreement” has the meaning set forth in the preamble to this
Agreement.

“Kaixin” has the meaning set forth in the preamble to this Agreement.

“Kaixin Business” has the meaning set forth in the recitals to this Agreement,
as more completely described in the CM Seven Star Proxy Statement.

“Kaixin Group” means Kaixin and its subsidiaries and VIEs.

“Master Transaction Agreement” means the Master Transaction Agreement between
the Parties dated the date hereof, as the same may be amended and supplemented
in accordance with the provisions thereof.

“Non-Competition Period” means the period beginning upon the
Closing Date and ending on the later of:

(a)               the date that is two (2) years after the first date upon which
members of the Renren Group cease to control in the aggregate at least twenty
percent (20%) of the voting power of the then outstanding securities of CM Seven
Star; and

(b)               the tenth (10th) anniversary of the Closing Date.

“Ordinary Shares” means the shares of Kaixin, par value $0.0001 per share.

2

 



“Party” or “Parties” has the meaning set forth in the preamble of this
Agreement.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

“Renren” has the meaning set forth in the preamble to this Agreement.

“Renren Business” means any business that is conducted by the Renren Group as of
the date hereof and described in its periodic filings with the SEC filed prior
to the date hereof, other than the Kaixin Business.

“Renren Group” means Renren and its subsidiaries and VIEs, other than the Kaixin
Group.

“SEC” means the U.S. Securities and Exchange Commission.

“VIE” of any Person means any entity that controls, is controlled by, or is
under common control with such Person and is deemed to be a variable interest
entity consolidated with such Person for purposes of generally accepted
accounting principles in the United States as in effect from time to time. As
used herein, “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
entity, whether through ownership of voting securities or other interests, by
contract or otherwise.

ARTICLE 2

NON-COMPETITION

Section 2.1            Undertaking of the Renren Group. During the
Non-Competition Period, Renren will not, and will cause each of the other
members of the Renren Group not to, other than through the Kaixin Group,
directly or indirectly, engage or invest in any business that is of the same
nature as the Kaixin Business, whether as a principal or for its own account, or
as a shareholder or other equity owner in any Person (other than Kaixin);
provided that the foregoing shall not prohibit any member of the Renren Group
from owning beneficially or of record, non-controlling ownership (calculated on
an aggregate basis combining any such ownership by any members of the Renren
Group) of the equity or its equivalent of any company (other than Kaixin) that
sells or otherwise provides any product or service or otherwise engages in any
business that is of the same nature as the Kaixin Business.

Section 2.2            Undertaking of the Kaixin Group. During the
Non-Competition Period, Kaixin will not, and will cause each of the other
members of the Kaixin Group not to, directly or indirectly, engage or invest in
any business that competes in any way with the Renren Business, whether as a
principal or for its own account, or as a shareholder or other equity owner in
any Person; provided that the foregoing shall not prohibit any member of the
Kaixin Group from owning beneficially or of record, non-controlling ownership
(calculated on an aggregate basis combining any such ownership by any member of
the Kaixin Group) of the equity or its equivalent of any company that sells or
otherwise provides any such product or service in competition with the Renren
Business.

3

 



ARTICLE 3

NON-SOLICITATION

Section 3.1            Non-Solicitation by the Renren Group. During the
Non-Competition Period, Renren will not, and will cause each other member of the
Renren Group not to, directly or indirectly, hire, or solicit for hire, any
active employees of or individuals providing consulting services to any member
of the Kaixin Group, or any former employees of or individuals providing
consulting services to any member of the Kaixin Group within six (6) months of
the termination of their employment with or consulting services to the member of
the Kaixin Group, without Kaixin’s consent; provided that the foregoing shall
not prohibit any solicitation activities through generalized non-targeted
advertisement not directed to such employees or individuals that do not result
in the hiring of any such employees or individuals by the Renren Group within
the Non-Competition Period.

Section 3.2            Non-Solicitation by the Kaixin Group. During the
Non-Competition Period, Kaixin will not, and will cause each other member of the
Kaixin Group not to, directly or indirectly, solicit or hire any active
employees of or individuals providing consulting services to any member of the
Renren Group, or any former employees of or individuals providing consulting
services to any member of the Renren Group within six (6) months of the
termination of their employment with or consulting to the member of the Renren
Group, without Renren’s consent; provided that the foregoing shall not prohibit
any solicitation activities through generalized non-targeted advertisement not
directed to such employees or individuals that do not result in the hiring of
any such employees or individuals by the Kaixin Group within the Non-Competition
Period.

ARTICLE 4

MISCELLANEOUS

Section 4.1            Consent of Renren. Any consent of Renren pursuant to this
Agreement shall not be effective unless it is in writing and evidenced by the
signature of the Chief Executive Officer or Chief Financial Officer of Renren
(or such other person that the Chief Executive Officer, Chief Financial Officer
or board of directors of Renren has specifically authorized in writing to give
such consent).

Section 4.2            Consent of Kaixin. Any consent of Kaixin pursuant to this
Agreement shall not be effective unless it is in writing and evidenced by the
signature of the Chief Executive Officer or Chief Financial Officer of Kaixin
(or such other person that the Chief Executive Officer, Chief Financial Officer
or board of directors of Kaixin has specifically authorized in writing to give
such consent).

Section 4.3            Entire Agreement. This Agreement constitutes the entire
agreement among the Parties with respect to the subject matter hereof and shall
supersede all prior written and oral and all contemporaneous oral agreements and
understandings with respect to the subject matter hereof.

4

 



Section 4.4            Governing Law and Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of Hong Kong SAR.
Subject to Section 5.1 of the Master Transaction Agreement, each of the Parties
hereby submits unconditionally to jurisdiction of, and agrees that venue shall
lie exclusively in, the courts of Hong Kong SAR for purposes of the resolution
of any disputes arising under this Agreement.

Section 4.5            Dispute Resolution.

(a) Any dispute, controversy or claim arising out of or relating to this
Agreement or the breach, termination or validity thereof (“Dispute”) which
arises between the Parties shall first be negotiated between appropriate senior
executives of each Party who shall have the authority to resolve the matter.
Such executives shall meet to attempt in good faith to negotiate a resolution of
the Dispute prior to pursuing other available remedies, within ten (10) days of
receipt by a Party of written notice of a Dispute, which date of receipt shall
be referred to herein as the “Dispute Resolution Commencement Date.” Discussions
and correspondence relating to trying to resolve such Dispute shall be treated
as confidential information and privileged information of each of Renren and
Kaixin developed for the purpose of settlement and shall be exempt from
discovery or production and shall not be admissible in any subsequent proceeding
between the Parties.

(b)               If the senior executives are unable to resolve the Dispute
within sixty (60) days from the Dispute Resolution Commencement Date, then, the
Dispute will be submitted to the boards of directors of Renren and Kaixin.
Representatives of each board of directors shall meet as soon as practicable to
attempt in good faith to negotiate a resolution of the Dispute.

(c)                If the representatives of the two boards of directors are
unable to resolve the Dispute within one hundred twenty (120) days from the
Dispute Resolution Commencement Date, on the request of any Party, the Dispute
will be mediated by a mediator appointed pursuant to the mediation rules of the
American Arbitration Association. Both Parties will share the administrative
costs of the mediation and the mediator’s fees and expenses equally, and each
Party shall bear all of its other costs and expenses related to the mediation,
including but not limited to attorney’s fees, witness fees, and travel expenses.
The mediation shall take place in Beijing, China or in whatever alternative
forum on which the Parties may agree.

(d)               If the Parties cannot resolve any Dispute through mediation
within forty-five (45) days after the appointment of the mediator (or the
earlier withdrawal thereof), each Party shall be entitled to seek relief in a
court of competent jurisdiction.

Unless otherwise agreed in writing, the Parties will continue to honor all
commitments under this Agreement during the course of dispute resolution
pursuant to the provisions of this Section 4.5 with respect to all matters not
subject to such dispute, controversy or claim.

5

 



Section 4.6            Termination; Amendment. This Agreement may be terminated
or amended by mutual written consent of the Parties, evidenced by an instrument
in writing signed on behalf of each of the Parties.

Section 4.7            Notices. Notices or other communications required or
permitted to be given by a Party pursuant to the terms of this Agreement shall
be given in writing to the other Party to the following addresses:

if to Renren:

 

5/F, North Wing

18 Jiuxianqiao Middle Road, Chaoyang District

Beijing 100016

People’s Republic of China

Attention: James Jian Liu

Telephone: +86 (10) 8448-1818

Email: james.liu@renren-inc.com

if to Kaixin:

 

5/F, North Wing

18 Jiuxianqiao Middle Road, Chaoyang District

Beijing 100016

People’s Republic of China

Attention: Thomas Jintao Ren

Telephone: +86 (10) 8448-1818

Email: jintao.ren@renren-inc.com

or to such other address, facsimile number or email address as the Party to whom
notice is given may have previously furnished to the other in writing as
provided herein. Any notice involving non-performance or termination shall be
sent by hand delivery or recognized overnight courier. All other notices may
also be sent by facsimile or email, confirmed by mail. All notices shall be
deemed to have been given when received, if hand delivered; when transmitted, if
transmitted by facsimile or email; upon confirmation of delivery, if sent by
recognized overnight courier; and upon receipt if mailed.

Section 4.8            Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original but all of
which shall constitute one and the same agreement.

Section 4.9            Binding Effect; Assignment. This Agreement shall inure to
the benefit of and be binding upon the Parties hereto and their respective legal
representatives and successors, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement. No party may assign
this Agreement or any rights or obligations hereunder, without the prior written
consent of the other Party, and any such assignment without such consent shall
be void; provided, however, each Party may assign this Agreement to a successor
entity in conjunction with the transfer of substantially all of the Party’s
business, whether by sale of substantially all assets, merger, consolidation or
otherwise.

6

 



Section 4.10          Severability. If any term or other provision of this
Agreement is determined by a court, administrative agency or arbitrator to be
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that transactions contemplated hereby are fulfilled to the fullest extent
possible.

Section 4.11          Failure or Indulgence not Waiver; Specific Performance;
Remedies Cumulative. No failure or delay on the part of any Party in the
exercise of any right hereunder shall impair such right or be construed to be a
waiver of, or acquiescence in, any breach of any representation, warranty or
agreement herein, nor shall any single or partial exercise of any such right
preclude other or further exercise thereof or of any other right. Each Party
recognizes and agrees that the other Party’s remedy at law for any breach of
this Agreement would be inadequate and that the non-breaching Party shall, in
addition to such other remedies as may be available to it at law or in equity,
be entitled to injunctive relief and to enforce its rights by an action for
specific performance to the extent permitted by law (without the posting of any
bond and without proof of actual damages). All rights and remedies existing
under this Agreement are cumulative to, and not exclusive of, any rights or
remedies otherwise available.

Section 4.12          Authority. Each of the Parties hereto represents to the
others that (a) it has the corporate or other requisite power and authority to
execute, deliver and perform this Agreement, (b) the execution, delivery and
performance of this Agreement by it have been duly authorized by all necessary
corporate or other actions, (c) it has duly and validly executed and delivered
this Agreement, and (d) this Agreement is a legal, valid and binding obligation,
enforceable against it in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equity principles.

Section 4.13          Interpretation. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. For all purposes of this Agreement: (i) all
references in this Agreement to designated “Sections”, “Schedules”, “Exhibits”
and other subdivisions are to the designated Sections, Schedules, Exhibits and
other subdivisions of the body of this Agreement unless otherwise indicated;
(ii) the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision; (iii) “or” is not exclusive; (iv) “including” and “includes”
will be deemed to be followed by “but not limited to” and “but is not limited
to”, respectively; (v) any definition of, or reference to, any law, agreement,
instrument or other document herein will be construed as referring to such law,
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified; and (vi) any definition of, or reference to,
any statute will be construed as referring also to any rules and regulations
promulgated thereunder.

7

 



[Signature pages follow]

8

 

WHEREFORE, the Parties have signed this Non-Competition Agreement effective as
of the date first set forth above.





  Renren Inc.     Name:   Title:

 





 

 



  Kaixin Auto Group     Name:   Title:

 



2

 



